

116 HR 7354 IH: Wind River Administrative Site Conveyance Act
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7354IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Ms. Herrera Beutler introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of Agriculture to transfer certain National Forest System land in the State of Washington to Skamania County, Washington.1.Short titleThis Act may be cited as the Wind River Administrative Site Conveyance Act.2.Definitions In this Act:(1)CountyThe term County means the Skamania County, Washington.(2)MapThe term map means the map entitled Wind River Administrative Site Conveyance Proposal and dated February 7, 2020.(3)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.3.Conveyance of land and improvements(a)In generalIf the County submits a written request to the Secretary not later than 180 days after the date of enactment of this Act, the Secretary shall, not later than 24 months after the date of the enactment of this Act, convey to the County all right, title, and interest of the United States in and to the approximately 23.4 acres of National Forest System land, related infrastructure, and all improvements, as generally depicted as proposed conveyance on the map. (b)Map(1)Availability of mapThe map shall be kept on file and available for public inspection in the appropriate office of the Forest Service.(2)Correction of errorsThe Secretary may correct minor errors in the map.(c)Terms and conditionsThe conveyance under subsection (a) shall be—(1)subject to valid existing rights;(2)notwithstanding any other provision of law, made without consideration;(3)made by quitclaim deed;(4)subject to a right-of-way and restrictive easement reservation of a width to be determined by the Secretary, for the protection of the Pacific Crest National Scenic Trail;(5)completed in accordance with the Forest Service Facility Realignment and Enhancement Act of 2005 (16 U.S.C. 580d, et seq.), except that section 504(b) and (c) of that Act shall not apply;(6)subject to right-of-way reservations made pursuant to section 507 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1767); and(7)subject to any other terms and conditions as the Secretary determines appropriate.(d)Federal property disposalChapter 5 of subtitle I of title 40, United States Code, shall not apply to the conveyance under subsection (a).(e)Hazardous materialsWith respect to the conveyance under subsection (a), the Secretary—(1)shall meet disclosure requirements for hazardous substances, pollutants, or contaminants under section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)); and(2)shall not otherwise be required to remediate or abate the hazardous substances, pollutants, or contaminants disclosed pursuant to paragraph (1).(f)Closing costsAs a condition for the conveyance under subsection (a), the County shall pay all closing costs associated with the conveyance, including for—(1)title insurance and title search; and(2)any applicable inspection fees, escrow fees, attorneys fees, and recording fees.(g)Survey(1)In generalThe exact acreage and legal description of the National Forest System land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary.(2)Costs of surveyThe Secretary shall bear all costs associated with the survey under paragraph (1).(h)Use of land(1)In generalThe lands and related infrastructure conveyed under subsection (a) shall be maintained by the County pursuant to standards established by the Secretary of the Interior under section 306101 of title 54, United States Code.(2)ReversionIf any portion of the land conveyed under subsection (a) is used in a manner that is inconsistent with the use described in paragraph (1), the land shall, at the discretion of the Secretary, revert to the United States.